



Exhibit 10.29
AVANTOR, INC.
NONQUALIFED STOCK OPTION AGREEMENT AMENDMENT
December 31, 2019
Re:
Avantor, Inc. Equity Incentive Plan

Amendment to Nonqualified Stock Option Agreement
Dear Bjorn Hofman:
Avantor, Inc. (“Company”) is pleased to advise you that certain of the terms of
the options granted to you as of September 30, 2016 (the “Grant”), under the
Avantor, Inc. Equity Incentive Plan (the “Plan”) are hereby amended by this
letter agreement (this “Agreement”). Unless otherwise expressly set forth
herein, all capitalized terms used herein shall have the meaning given in your
Grant.
1.Amendments.
(a)    Section 6.2 of the Grant is hereby amended and restated in its entirety
as provided below:
“Section 6.2.    Post-Termination Exercise Period. In the event of the
Participant’s Termination, the Vested Portion shall remain exercisable until the
tenth (10th) anniversary of the Date of Grant.”
2.    Effect of Amendment. Except as expressly set forth herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect, the rights and remedies of the parties under the Grant, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Grant, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. This Agreement shall apply and be effective only with respect to the
provisions of the Grant specifically referred to herein.
3.    Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.
4.    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
5.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
* * * *





--------------------------------------------------------------------------------





Please execute the extra copy of this Agreement in the space below and return it
to the General Counsel of the Company at its executive offices to confirm your
understanding and acceptance of the terms and conditions of this Agreement. The
effectiveness of this Agreement is conditioned upon your execution, delivery,
and non-revocation of a general release on or around your last day of employment
in the form of Annex 2 to the Employment Agreement you signed on or about
November 12, 2017.
 
Very truly yours,
 
AVANTOR, INC.
 
By:
/s/ Justin M. Miller
 
Name:
Justin M. Miller
Title:
EVP & General Counsel

Enclosures: Copy of your Grant
The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.
Dated as of:
December 31, 2019
/s/ Bjorn Hofman
Participant’s Signature




